DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The election without traverse filed May 2, 2022 is acknowledged and has been entered.
	Applicant has elected the invention of Group I, claims 1 and 7-14, drawn to a formulation comprising an antibody, a unit dosage form, and a pre-filled syringe.
	
2.	Claims 1 and 7-20 are pending in the application.  Claims 15-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 2, 2022.

3.	Claims 1 and 7-14 are currently under prosecution.

Information Disclosure Statement
4.	The information disclosure filed March 31, 2020 has been considered.  An initialed copy is enclosed.
Notably, the disclosure statement filed lists a Search Report.  The listing of the references cited in Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e).  See MPEP § 609.05(a).
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Specification
5.	The specification is objected to for the following reason:
	At page 1, paragraph 1, of the specification there is a statement that this application is a continuation of Application Serial No. 15/375,239.  The prior filed application has since been abandoned; yet the specification does not properly indicate the status of this application.  
Appropriate correction is required.

6.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
An example of such an improperly demarcated trademark appearing in the specification is Sepharose™; see, e.g., paragraph [00222] of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 1 and 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are indefinite for the following reasons:
According to claim 1 the invention is a formulation comprising a defucosylated antibodies comprising a heavy chain sequence consisting of the amino acid sequence of SEQ ID NO: 6 and a light chain sequence consisting of the amino acid sequence of SEQ ID NO: 1 that specifically bind to human ICOS, wherein the formulation comprises “4% trehalose” and “0.02% polysorbate 80”.  It is unclear how the claims should be construed or what subject matter is or is not regarded as the invention because it cannot be ascertained if the recited concentrations of trehalose and polysorbate-80 are expressed as  ﻿% weight / weight (% mass / mass) (i.e., mass of solute in grams dissolved in 100 grams of solution), % mass / volume (i.e., mass of solute in grams dissolved in solvent to give a final volume of 100 cm3), or % volume / volume (i.e., volume of solute in cm3 dissolved in solvent to a final volume of 100 cm3).  The possible different expressions are not equivalent and thus depending upon which expression is used the claims are drawn to different formulations having different concentrations of trehalose and polysorbate-80.
For the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112, second paragraph.
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. 112(b)]requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112, second paragraph, M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112, second paragraph, M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112, second paragraph, M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention1.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

10. 	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

11. 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph: 

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12. 	Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (preAIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn or directed to a sterile, stable aqueous formulation comprising a defucosylated antibodies comprising a heavy chain sequence consisting of the amino acid sequence of SEQ ID NO: 6 and a light chain sequence consisting of the amino acid sequence of SEQ ID NO: 1 that specifically bind to human ICOS, wherein the formulation has a pH of 6 and comprises 10 mg/ml of the antibody, 80 mM NaCl, 10 mM histidine, “4% trehalose”, and “0.02% polysorbate 80”.
It cannot be presumed that any given antibody having the structural features recited by the claims will be an antibody which when formulated in an aqueous solution according to the claims will be found to have the particular characteristics to which the claims refer.  To elaborate a defucosylated antibody comprising a heavy chain sequence consisting of the amino acid sequence of SEQ ID NO: 6 and a light chain sequence consisting of the amino acid sequence of SEQ ID NO: 1”, but which otherwise has a structure that differs from the particularly described, may not be found to be an antibody that loses no more than about 20% of its human ICOS binding activity during storage at 5°C for about 3 months (claim 8).  Similarly, although the disclosed antibody JAb-136 (JMAb-136) when formulated was found to form an aggregate upon storage at 40°C for about 2 months as determined by HPSEC (claim 9), a different antibody may not.  Then, too, while in a formulation of antibody JAB-136 less than about 5% of the antibody was found to be fragmented after having been stored at 40°C for a period of about 2 months (as determined by RP-HPLC) (claim 10), any other antibody comprising a heavy chain sequence consisting of the amino acid sequence of SEQ ID NO: 6 and a light chain sequence consisting of the amino acid sequence of SEQ ID NO: 1”, but which otherwise has a structure that differs from the particularly described antibody, may not remain as stable in solution during storage. 
In contrast to the evident breadth of the claims it appears that the specification only describes with any of the requisite clarity and particularity necessary to reasonably convey to the skilled artisan Applicant’s possession thereof as of the filing date of this application a formulation comprising the anti-human ICOS monoclonal antibody designated JAb-136 in a solution that comprises 10 mg/ml of the antibody, 80 mM NaCl, 10 mM histidine, “4% trehalose” and “0.02% polysorbate 80” at a pH of 6.0.  Not described with any of the requisite clarity and particularity to reasonably convey Applicant’s possession thereof as of the filing date of this application is such a formulation comprising any other antibody.
“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
In this instance, it is reasonable to question whether the particular characteristics of the claimed invention as recited by the claims are those of a particular formulation comprised of a particular antibody or whether any given antibody, regardless of its structure, should be expected to have the same characteristics when identically formulated.  Then, although the claims are limited to antibodies that specifically bind to human ICOS, which comprise a heavy chain sequence consisting of the amino acid sequence of SEQ ID NO: 6 and a light chain sequence consisting of the amino acid sequence of SEQ ID NO: 1, it is reasonable to question whether the particular characteristics described by the claims are those of a formulation comprised of an antibody that specifically binds to human ICOS or whether any given antibody, regardless of its binding specificity, should be expected to have the same characteristics when identically formulated.  Granted in a formulation of the particular antibody described by Applicant (i.e., the afucosylated (defucosylated) anti-human ICOS monoclonal antibody designated JAb-1362) in a solution that comprises about 10 mg/ml of the antibody, 80 mM NaCl, 10 mM histidine, 4% trehalose and 0.02% polysorbate 80 at a pH of about 6.0 may have been found to, e.g., remain relatively stable, such that less than 5% of the antibody was found to be fragmented after storage, but are these characteristics unique to a formulation of this particular antibody or would any antibody (or at least any other antibody having the recited structural features, which binds to human ICOS) have the recited properties?  Will any other defucosylated antibody comprising a heavy chain sequence consisting of the amino acid sequence of SEQ ID NO: 6 and a light chain sequence consisting of the amino acid sequence of SEQ ID NO: 1, when placed in a solution that comprises 10 mg/ml of the antibody, 80 mM NaCl, 10 mM histidine, 4% trehalose, and 0.02% polysorbate 80 at a pH of 6.0, remain stable without substantial fragmentation (as required by claim 10) or are such characteristics unique to the antibody described by Applicant (i.e., the anti-human ICOS monoclonal antibody designated JAb136)?  Might the particular characteristics of the claimed antibody be those attributed to the particular structural features of the disclosed antibody?  For example, will an antibody of an isotype different from the isotype of the particularly described antibody, when formulated according to the claims, also be found to have the properties recited by claims?  Will an antibody of a different isotype be found to lose no more than about 20% of its human ICOS binding activity when stored or will less than about 5% of the antibody form an aggregate?
In truth it cannot be presumed a priori that any given defucosylated anti-human ICOS antibody comprising a heavy chain sequence consisting of the amino acid sequence of SEQ ID NO: 6 and a light chain sequence consisting of the amino acid sequence of SEQ ID NO: 1 will be found to have all of the same properties exhibited by antibody JAb-136 when both antibodies are formulated in the same way.  The properties of each antibody having structural features that differ from antibody Jab-136 must be determined empirically.   
It is important that such considerations be made in order to understand what discovery Applicant believes constitutes the inventive work. Certainly anti-human ICOS antibodies (e.g., monoclonal antibody JAb-136) were previously known having been described by the prior art (see, e.g., U.S. Patent No. 6,803,039). Certainly defucosylated antibodies having superior abilities to mediate antibody dependent cellular cytotoxicity and better immunotherapeutic potentials were known (see, e.g., Satoh et al. (Expert Opin. Biol. Ther. 2006 Nov; 6 (11): 1161-73)). 
For such reasons, it is additionally reasonable to ponder if in fact Applicant has made any discovery at all or merely seeks to lay claim to an antibody and a formulation thereof that is already in the public’s possession.
“It is not invention to perceive that the product which others had discovered had qualities they failed to detect.” Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242, 249 (1945). Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. See In re Wiseman, 201 USPQ 658 (CCPA 1979). Furthermore, granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See M.P.E.P. § 2145.
Nevertheless, with regard to the written description requirement, the specification describes the preparation of a particular formulation of a particular antibody that specifically binds to human ICOS (i.e., monoclonal antibody JAb-136) and the characterization of some of its properties, noting in particular that the antibody in the formulation is capable of self-associating without forming aggregates, so as to form trimers. Additionally, the specification discloses data relating to experimentations performed to determine how varying protein concentration, pH, ionic strength and temperature affect the ability of monoclonal antibody JAb-136 to reversibly self-associate and form oligomers.3  Furthermore, the specification discloses that the data collected from a number of different assays revealed that the specific formulation of monoclonal antibody Jab-136 and presented in Figures 11-15 permits characterization of the antibody or the formulation thereof (see, e.g., paragraph [00823]), but the problem is the claims are not drawn to this particular antibody and consequently it is submitted that the disclosure would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of the application, so as to satisfy the written description requirement.
This is because in contrast to the claims the specification does not describe at least a substantial number of the plurality of structurally different anti-human ICOS antibodies that are potentially encompassed by the claims, which when formulated according to the claims, as necessarily having the claimed properties. The particular antibody that is described by the specification is not reasonably considered representative of the genus of antibodies to which the claims are directed because the antibodies to which the claims are directed may have structures that differ substantially from that of monoclonal antibody JAb-136.
This is position is supported by Scherer et al. (J. Phys. Chem. B. 2010 Oct 14; 114 (40): 12948-57), for example, which teaches that while one antibody may have net attractive properties and tend to self-associate and form oligomers, another antibody formulated in the same manner but having net repulsive properties did not; see entire document (e.g., the abstract).  Thus, it is submitted that different antibodies (e.g., antibodies of different isotypes) should be expected to have different biophysical properties.4 
This position is further supported by the teachings of Liu et al. (J. Pharm. Sci. 2005 Sep; 94 (9): 1928-40).  Liu et al. teaches a comparison of properties of solutions of three different antibodies and discloses that despite the fact that the compositions of the solutions were identical the antibodies behaved differently; see entire document (e.g., the abstract).
The bottom line is that the skilled artisan cannot predict whether any given defucosylated anti-human ICOS antibody comprising a heavy chain sequence consisting of the amino acid sequence of SEQ ID NO: 6 and a light chain sequence consisting of the amino acid sequence of SEQ ID NO: 1 will behave as the particularly described monoclonal antibody JAb-136 when identically formulated.
Given these facts, it is submitted that the skilled artisan could not immediately envisage, recognize or distinguish at least a substantial number of the members of the genus of antibodies or formulations thereof to which the claims are directed.
Applicant is aptly reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated. See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).
Furthermore, Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.” University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).
In this instance, there is no language that adequately describes the claimed genus of antibodies and formulations thereof, wherein the antibodies necessarily have the claimed properties. A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.
Here it is noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, i.e., the ability to form a trimer in a solution, does not provide an adequate written description of the genus. See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property. The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions. “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”. University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004). The claimed method depends upon finding an antibody that can be formulated as in accordance with the claims, so as to have the claimed properties; without such an antibody, it is impossible to practice the invention.
In addition, although the skilled artisan could potentially identify anti-human ICOS antibodies that might have the properties of the claimed invention by screening a pluralty of structurally disparate defucosylated antibodies comprising a heavy chain sequence consisting of the amino acid sequence of SEQ ID NO: 6 and a light chain sequence consisting of the amino acid sequence of SEQ ID NO: 1 to determine which, if any, when formulated according to the claims, have the requisite biophysical properties, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991). See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).
Absent the adequate description of a representative number of members of the genus of antibodies and formulations thereof to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify an antibody that can be formulated as in accordance with the claims, so as to have the claimed biophysical properties.
Here Applicant is advised that possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus; and accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. Moreover, because the claims encompass a genus of formulations, which have such widely varying attributes, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.
In summary, then, since the claims are so broad, and the disclosure so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed antibody and formulation thereof, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, although Applicant’s arguments have been carefully considered, it is submitted that the instant claims, and the disclosure describing the claimed subject matter, fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 1 and 7-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,803,039-B2 in view of Yamane-Ohnuki et al. (Biotechnol. Bioeng. 2004 Sep 5; 87 (5): 614-22) and in further in view of U.S. Patent No. 8,497,246-B2.
	The claims are drawn to a sterile, stable aqueous formulation comprising a defucosylated antibodies comprising a heavy chain sequence consisting of the amino acid sequence of SEQ ID NO: 6 and a light chain sequence consisting of the amino acid sequence of SEQ ID NO: 1 that specifically bind to human ICOS, wherein the formulation has a pH of 6 and comprises 10 mg/ml of the antibody, 80 mM NaCl, 10 mM histidine, “4% trehalose”, and “0.02% polysorbate 80”.  According to claim 13 the formulation according to claim 1 is in a pharmaceutical unit dosage form suitable for parenteral administration to a human and contained within a suitable container; and according to claim 14 the formulation of claim 1 is contained in a pre-filled syringe.
U.S. Patent No. 6,803,039-B2 (Tsuji et al.) teaches formulating an aqueous pharmaceutically acceptable composition comprising an anti-human ICOS antibody designated “JAb-136”; see entire document (e.g., Example 10). Tsuji et al. teaches the formulation comprises the antibody at a concentration of about 10 mg/ml (see, e.g., paragraph 142 of the Detailed Description). Tsuji et al. teaches the formulation is a pharmaceutically acceptable formulation for delivery to a human patient (see, e.g., paragraphs 139-145 of the Detailed Description). Tsuji et al. teaches the formulation is administered via any suitable route including for example intravenously, subcutaneously or intramuscularly; see, e.g., paragraph 143 of the Detailed Description. Tsuji et al. teaches the formulation is administered parenterally; see, e.g., paragraph 140 of the Detailed Description.  It follows it would have been prima facie obvious to one ordinarily skilled in the art to load the formulation into a syringe. 
Absent a showing of any unobvious difference, the antibody disclosed by the prior art is deemed to be an antibody comprising a heavy chain sequence consisting of the amino acid sequence of SEQ ID NO: 6 and a light chain sequence consisting of the amino acid sequence of SEQ ID NO: 1 (as recited by the claims).  This is reasonable since both antibodies are described as binding to human ICOS and both have the same designation, but moreover according to the disclosure the antibody referred to by this application as “JMAb-136” is the antibody described by U.S. Patent No. 6,803,039 (Tsuji et al.); see, e.g., paragraph [00193].
Tsuji et al. teaches the antibody is effective to mediate antibody dependent cellular cytotoxicity (ADCC) but does not expressly teach or suggest the antibody is defucosylated.
Yamane-Ohnuki et al. teaches the production of completely defucosylated antibodies having enhanced abilities to mediate ADCC for therapeutic use; see entire document (e.g., the abstract). It would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have produced a defucosylated antibody and formulate it for administration to a patient as in accordance with the teachings of Tsuji et al. because Yamane-Ohnuki et al. teaches defucosylated antibodies have enhanced abilities to mediate ADCC. One ordinarily skilled in the art at the time of the invention would have been motivated to do so in order to produce a formulation of the antibody described by Tsuji et al., which would be expected to be more effectively used to treat diseases in the patient. Although the prior art does not expressly teach the antibody or the formulation has the properties to which the claims refer, absent a showing of any unobvious difference, the antibody and the formulation thereof is indistinguishable from the claimed antibody and formulation thereof. This is reasonable since the antibody and the formulation thereof described or suggested by the prior art is materially and structurally indistinguishable from that to which the claims are directed. Applicant is reminded that the Office does not have the facilities for examining and comparing Applicant's product with the product of the prior art in order to establish that the product of the prior art does not possess the same material, structural, and functional characteristics as the claimed antibody or formulation thereof. In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed antibody or formulation thereof are different than that taught by the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).
Then, although Tsuji et al. does not expressly teach formulating the antibody in a solution comprising 10 mg/ml of the antibody, 80 mM NaCl, 10 mM histidine, 4% trehalose and 0.02% polysorbate-80 at a pH of about 6.0, U.S. Patent No. 8,497,246-B2 (Pardridge et al.) teaches formulating an antibody for intravenous delivery to a human patient by placing the antibody in exemplary solutions containing pharmaceutically acceptable carriers, such saline based aqueous solutions containing Na+ of varying pH ranging between 5-8 with or without detergents such polysorbate-80 at a concentration of 0.01-1%, carbohydrate additives, such as trehalose, and other commonly used buffers such as histidine; see entire document (e.g., paragraph 65 of the detailed description). 
Accordingly, it would not be unexpected that the artisan might choose to produce the claimed formulation comprising 10 mg/ml of the antibody, 80 mM NaCl, 10 mM histidine, 4% trehalose and 0.02% polysorbate-80 and having a pH of about 6.0.  Therefore it is submitted that the claimed invention would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention.  One ordinarily skilled in the art at the time of the invention would have been motivated to do so in order to determine the properties of different formulations in order to make comparisons and choose optimal formulations for storage and/or pharmaceutical use. 
Applicant is reminded that it is a common objective in the art to establish a dose that is both safe and effective, so as achieve optimal therapeutic effect and maximal benefit. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[Djiscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)). See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003): “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
It would have been immediately obvious to one ordinarily skilled in the art that the formulation should be sterile.  If not then the injection might cause a very serious systemic infection.
With particular regard to claims 8-10, absent a showing of any unobvious difference, it is submitted that the formulations suggested by the prior art are indistinguishable from the claimed invention.  This is reasonable since the antibody and the formulation suggested by the prior art are the same as those to which the claims are directed.  Accordingly it must be expected that the antibody and the formulation suggested by the prior art will have the characteristics of the claimed invention (e.g., the antibody will lose no more than about 20% of its human ICOS binding activity when stored or will less than about 5% of the antibody form an aggregate).  
Notably it is not clear if the attributes to which the claims refer (e.g., the ability of the antibody to remain stable without substantial fragmentation or loss of antigen binding affinity) is an attribute of the particularly described antibody (i.e., antibody Jab -136) or an attribute of any defucosylated anti-human ICOS antibody having the recited structural features in the claimed formulation,5 but either way it is not invention to perceive (characterize) such attributes where others had failed to perceive (characterize) the same attributes.6  Attributes of an antibody are inherent characteristics thereof.  Accordingly since the prior art teaches an antibody that appears structurally and functionally indistinguishable from the antibody to which the claims are directed, the prior art necessarily teaches the antibody and all of its attributes, which might be perceived or characterized.7  The perception or characterization of the antibody’s attribute does not alter the antibody; it is what it is.8  So then, the question to be asked, would it have not been obvious to one ordinarily skilled in the art at the time of the invention, given the teachings of the prior art, to formulate the antibody described by the prior art, which is indistinguishable from that to which the claims are directed, as in accordance with claim 1?  It is submitted that the answer to this question is yes.  It would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention, given the teachings of the prior art, to formulate the anti-human ICOS antibody designated “JAb-136” by placing the antibody in a solution comprising 10 mg/ml of the antibody, 80 mM NaCl, 10 mM histidine, 4% trehalose and 0.02% polysorbate 80 and having a pH of about 6.0.  
If on the other hand, Applicant actually discovered that the particular antibody described by the specification (i.e., the anti-human ICOS antibody designated “136”, which is presumably identical to antibody “Jab-136” as described by the prior art) has unique attributes, which are not shared by other antibodies, when formulated as in accordance with the claims, then it is suggested that this rejection may be obviated by amending the claims so as to be limited to a formulation comprising this particular antibody.9   

16.	Claims 1 and 7-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,803,039-B2 in view of Yamane-Ohnuki et al. (Biotechnol. Bioeng. 2004 Sep 5; 87 (5): 614-22) and in further in view of U.S. Patent No. 8,765,918-B2.
	Each of U.S. Patent No. 6,803,039-B2 and Yamane-Ohnuki et al. teaches that which is set forth in the above rejection.
	As noted in the above rejection neither U.S. Patent No. 6,803,039-B2 nor Yamane-Ohnuki et al. expressly teaches the formulation of the defucosylated antibody, as suggested by the prior art, which has a pH of 6 and comprises 10 mg/ml of the antibody, 80 mM NaCl, 10 mM histidine, 4% trehalose and 0.02% polysorbate-80.
	Nevertheless, it is submitted that the claimed invention would have been seen as obvious in view of the teachings of U.S. Patent No. 8,765,918-B2 (Salfeld et al.).
Salfeld et al. teaches a formulation of an antibody to be injected parenterally into a human subject comprising the antibody at a concentration of 0.1-250 mg/ml (see, e.g., column 70, lines 30-34).  Salfeld et al. discloses that the formulation is a buffered aqueous solution comprising, in addition to the antibody, L-histidine at a concentration of 1-50 mM (and optimally at a concentration of 5-10 mM) and having a pH of 5.0-7.0 (optimally 6.0) (see, e.g., column 70, lines 36-37).  Salfeld et al. teaches that the formulation further comprises sodium chloride (NaCl) at a concentration up to about 300 mM (see, e.g., column 70, lines 40-43).  Salfeld et al. discloses that the formulation comprises suitable cryoprotectants such as trehalose (see, e.g., column 70, lines 43-45), as well as suitable bulking agents, including, in particular, polysorbate up to a concentration of 0.05% (see, e.g., column 70, lines 45-52).  In addition, Salfeld et al. teaches a pre-filled syringe containing the disclosed formulation (see, e.g., column 70, lines 34-36).
The antibody disclosed by Salfeld et al. differs from the antibody to which the instant claims are directed, but nevertheless it is submitted that the disclosure by Salfeld et al. would have led the artisan to practice the claimed invention by formulating the antibody suggested by the teachings of U.S. Patent No. 6,803,039-B2 (Tsuji et al.) and Yamane-Ohnuki et al. (i.e., a defucoylated version of anti-human ICOS antibody Jab-136) in the manner recited by the instant claims.
Therefore it is submitted that the claimed invention would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention.  One ordinarily skilled in the art at the time of the invention would have been motivated to do so in order to determine the properties of different formulations in order to make comparisons and choose optimal formulations for storage and/or pharmaceutical use. 
Applicant is reminded that it is a common objective in the art to establish a dose that is both safe and effective, so as achieve optimal therapeutic effect and maximal benefit. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[Djiscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)). See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003): “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
It would have been immediately obvious to one ordinarily skilled in the art that the formulation should be sterile.  If not then the injection might cause a very serious systemic infection.
With particular regard to claims 8-10, absent a showing of any unobvious difference, it is submitted that the formulations suggested by the prior art are indistinguishable from the claimed invention.  This is reasonable since the antibody and the formulation suggested by the prior art are the same as those to which the claims are directed.  Accordingly it must be expected that the antibody and the formulation suggested by the prior art will have the characteristics of the claimed invention (e.g., the antibody will lose no more than about 20% of its human ICOS binding activity when stored or will less than about 5% of the antibody form an aggregate).  
Notably it is not clear if the attributes to which the claims refer (e.g., the ability of the antibody to remain stable without substantial fragmentation or loss of antigen binding affinity) is an attribute of the particularly described antibody (i.e., antibody Jab -136) or an attribute of any defucosylated anti-human ICOS antibody having the recited structural features in the claimed formulation,10 but either way it is not invention to perceive (characterize) such attributes where others had failed to perceive (characterize) the same attributes.11  Attributes of an antibody are inherent characteristics thereof.  Accordingly since the prior art teaches an antibody that appears structurally and functionally indistinguishable from the antibody to which the claims are directed, the prior art necessarily teaches the antibody and all of its attributes, which might be perceived or characterized.12  The perception or characterization of the antibody’s attribute does not alter the antibody; it is what it is.13  So then, the question to be asked, would it have not been obvious to one ordinarily skilled in the art at the time of the invention, given the teachings of the prior art, to formulate the antibody described by the prior art, which is indistinguishable from that to which the claims are directed, as in accordance with claim 1?  It is submitted that the answer to this question is yes.  It would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention, given the teachings of the prior art, to formulate the anti-human ICOS antibody designated “JAb-136” by placing the antibody in a solution comprising 10 mg/ml of the antibody, 80 mM NaCl, 10 mM histidine, 4% trehalose and 0.02% polysorbate 80 and having a pH of about 6.0.  

17.	Claims 1 and 7-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,803,039-B2 in view of Yamane-Ohnuki et al. (Biotechnol. Bioeng. 2004 Sep 5; 87 (5): 614-22) and in further in view of U.S. Patent No. 8,765,918-B2 and U.S. Patent Application Publication No. 20110171217-A1.
	Each of U.S. Patent No. 6,803,039-B2 and Yamane-Ohnuki et al. teaches that which is set forth in the above rejection.
	As noted in the above rejection neither U.S. Patent No. 6,803,039-B2 nor Yamane-Ohnuki et al. expressly teaches the formulation of the defucosylated antibody, as suggested by the prior art, which has a pH of 6 and comprises 10 mg/ml of the antibody, 80 mM NaCl, 10 mM histidine, 4% trehalose and 0.02% polysorbate-80.
	Nevertheless, it is submitted that the claimed invention would have been seen as obvious in view of the teachings of U.S. Patent No. 8,765,918-B2 (Salfeld et al.).
Salfeld et al. teaches a formulation of an antibody to be injected parenterally into a human subject comprising the antibody at a concentration of 0.1-250 mg/ml (see, e.g., column 70, lines 30-34).  Salfeld et al. discloses that the formulation is a buffered aqueous solution comprising, in addition to the antibody, L-histidine at a concentration of 1-50 mM (and optimally at a concentration of 5-10 mM) and having a pH of 5.0-7.0 (optimally 6.0) (see, e.g., column 70, lines 36-37).  Salfeld et al. teaches that the formulation further comprises sodium chloride (NaCl) at a concentration up to about 300 mM (see, e.g., column 70, lines 40-43).  Salfeld et al. discloses that the formulation comprises suitable cryoprotectants such as trehalose (see, e.g., column 70, lines 43-45), as well as suitable bulking agents, including, in particular, polysorbate up to a concentration of 0.05% (see, e.g., column 70, lines 45-52).  In addition, Salfeld et al. teaches a pre-filled syringe containing the disclosed formulation (see, e.g., column 70, lines 34-36).
U.S. Patent Application Publication No. 20110171217-A1 (Badkar et al.) teaches that trehalose is better used as a tonicity and stabilizing agent than sucrose to provide more long-term stability to an antibody when formulated and stored; see entire document (e.g., Examples 1-4).  Badkar et al. teaches the inclusion of a tonicity agent such as trehalose at a concentration of about 1 mg/ml to about 300 mg/ml into the formation (see, e.g., paragraphs [0017] and [0018]), but importantly Badkar et al. teaches experiments should be performed to access what concentration of trehalose is best used; see, e.g., Examples 1-4.  Badkar et al. teaches the inclusion of polysorbate-80 at a concentration of about 0.01 mg/ml to about 10 mg/ml into the formulation; see, e.g., paragraph [0020].  Badkar et al. teaches the inclusion of sodium chloride at a concentration of about 1 mg/ml to about 20 mg/ml into the formulation; see, e.g., paragraph [0019].  Badkar et al. teaches the inclusion of histidine at a concentration of about 0.1 mM to about 100 mM and that the pH of the formulation is buffered to a pH of about 6; see, e.g., paragraphs [0015] and [0022]-[0024].  
The antibodies disclosed by Salfeld et al. and Badkar et al. differ from the antibody to which the instant claims are directed, but nevertheless it is submitted that the disclosures by Salfeld et al. and Badkar et al. would have led the artisan to practice the claimed invention by formulating the antibody suggested by the teachings of U.S. Patent No. 6,803,039-B2 (Tsuji et al.) and Yamane-Ohnuki et al. (i.e., a defucoylated version of anti-human ICOS antibody Jab-136) in the manner recited by the instant claims.
Therefore it is submitted that the claimed invention would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention.  One ordinarily skilled in the art at the time of the invention would have been motivated to do so in order to determine the properties of different formulations in order to make comparisons and choose optimal formulations for storage and/or pharmaceutical use. 
Applicant is reminded that it is a common objective in the art to establish a dose that is both safe and effective, so as achieve optimal therapeutic effect and maximal benefit. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[Djiscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)). See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003): “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
It would have been immediately obvious to one ordinarily skilled in the art that the formulation should be sterile.  If not then the injection might cause a very serious systemic infection.
With particular regard to claims 8-10, absent a showing of any unobvious difference, it is submitted that the formulations suggested by the prior art are indistinguishable from the claimed invention.  This is reasonable since the antibody and the formulation suggested by the prior art are the same as those to which the claims are directed.  Accordingly it must be expected that the antibody and the formulation suggested by the prior art will have the characteristics of the claimed invention (e.g., the antibody will lose no more than about 20% of its human ICOS binding activity when stored or will less than about 5% of the antibody form an aggregate).  
Notably it is not clear if the attributes to which the claims refer (e.g., the ability of the antibody to remain stable without substantial fragmentation or loss of antigen binding affinity) is an attribute of the particularly described antibody (i.e., antibody Jab -136) or an attribute of any defucosylated anti-human ICOS antibody having the recited structural features in the claimed formulation,14 but either way it is not invention to perceive (characterize) such attributes where others had failed to perceive (characterize) the same attributes.15  Attributes of an antibody are inherent characteristics thereof.  Accordingly since the prior art teaches an antibody that appears structurally and functionally indistinguishable from the antibody to which the claims are directed, the prior art necessarily teaches the antibody and all of its attributes, which might be perceived or characterized.16  The perception or characterization of the antibody’s attribute does not alter the antibody; it is what it is.17  So then, the question to be asked, would it have not been obvious to one ordinarily skilled in the art at the time of the invention, given the teachings of the prior art, to formulate the antibody described by the prior art, which is indistinguishable from that to which the claims are directed, as in accordance with claim 1?  It is submitted that the answer to this question is yes.  It would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention, given the teachings of the prior art, to formulate the anti-human ICOS antibody designated “JAb-136” by placing the antibody in a solution comprising 10 mg/ml of the antibody, 80 mM NaCl, 10 mM histidine, 4% trehalose and 0.02% polysorbate 80 and having a pH of about 6.0.  


Conclusion
18.	No claim is allowed.


19.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Each of U.S. Patent Nos. 8,962,803, 9,109,026, 9,051,368, 9,109,010, and 9,109,026 teaches injectable aqueous formulations of antibodies comprising sodium chloride, histidine, trehalose, and polysorbate-80 and having a pH of about 6.
	Each of U.S. Patent Application Nos. 2008/0279851-A1, 2011/0243929-A1, 2013/0142783-A1, and 2016/0215051-A1 and U.S. Patent No. 9,193,789 teaches formulations of defucosylated anti-human antibodies comprising sodium chloride, histidine, trehalose, and polysorbate-80 and having a pH of about 6.


20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        
	




slr
June 2, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See M.P.E.P. § 2172 (II).
        2 See, e.g., paragraph [00785] and paragraph [00823].
        3 See, e.g., paragraph [0074] of the published application, which discloses: “Characterization of the physico-chemical properties of the 136 anti-ICOS antibody led to the surprising discovery that the antibody undergoes reversible self-association in solution. The observed reversible self-association of the 136 antibody is unique in that it does not lead to aggregate formation. Because of the self-association, a significant fraction of the 136 antibody exists as a trimer in solution. Additional experimental work demonstrated that the equilibrium between the monomer and trimer firm of 136 in solution is influenced by antibody concentration, temperature, ionic strength […].”
        
        4 See also Lehermayr et al. (J. Pham. Sci. 2011 Jul; 100 (7): 2551-62) (see entire document; e.g., the abstract).
        5 See the above grounds of rejection of the claims under 35 U.S.C. § 112, first paragraph.
        
        6 “It is not invention to perceive that the product which others had discovered had qualities they failed to detect.”  Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242, 249 (1945).
        
        7 Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See MPEP § 2145.
        
        8 Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  See In re Wiseman, 201 USPQ 658 (CCPA 1979).
        
        9 However the antibody must be known and publicly available or it must be capable of being reproducibly isolated without undue experimentation unless a suitable deposit of a cell line (e.g., hybridoma) producing the antibody is made for patent purposed. 
        10 See the above grounds of rejection of the claims under 35 U.S.C. § 112, first paragraph.
        
        11 “It is not invention to perceive that the product which others had discovered had qualities they failed to detect.”  Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242, 249 (1945).
        
        12 Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See MPEP § 2145.
        
        13 Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  See In re Wiseman, 201 USPQ 658 (CCPA 1979).
        
        14 See the above grounds of rejection of the claims under 35 U.S.C. § 112, first paragraph.
        
        15 “It is not invention to perceive that the product which others had discovered had qualities they failed to detect.”  Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242, 249 (1945).
        
        16 Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See MPEP § 2145.
        
        17 Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  See In re Wiseman, 201 USPQ 658 (CCPA 1979).